Exhibit 10.3

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) entered into this 17th
day of October, 2007 (“Effective Date”), by and between Heritage Bank (the
“Bank”) and                     (the “Employee”).

WHEREAS, the Employee is currently employed by the Bank as Senior Vice President
and is experienced in all phases of the financial service industry and the
business of the Bank, and

WHEREAS, the Employee and the Bank previously agreed to that certain change in
control severance agreement dated                     , 200     (the “Prior
Agreement”); and

WHEREAS, the parties desire by this writing to set forth the rights and
responsibilities of the Bank and Employee if the Bank should undergo a Change in
Control (as defined hereinafter in the Agreement) after the Effective Date by
amending and restating the Prior Agreement.

NOW, THEREFORE, it is AGREED as follows:

1. Employment.

The Employee is employed in the capacity as a Senior Vice President of the Bank.
The Employee shall render such administrative and management services to the
Bank and CCF Holding Company (“Parent”) as are currently rendered and as are
customarily performed by persons situated in a similar executive capacity. The
Employee’s other duties shall be such as the President or the Board of Directors
for the Bank (the “Board of Directors” or “Board”) may from time to time
reasonably direct, including normal duties as an officer of the Bank and the
Parent. The Employee shall devote his full time and attention to the performance
of his duties under this Agreement. During the term of Employee’s employment
under this Agreement, the Employee shall not engage in any business or activity
contrary to the business affairs or interests of the Bank or Parent.

2. Term of Agreement.

The term of this Agreement shall be for the period commencing on the Effective
Date and ending twelve (12) months thereafter (“Term”). Beginning with the first
day of the Term, the Term shall renew each day such that the Term remains a
twelve (12) month term from day-to-day thereafter unless either party gives
written notice to the other of its or his intent that the automatic renewals
shall cease. In the event such notice of non-renewal is properly given, this
Agreement and the Term shall expire on the twelve (12) months following the
delivery of such notice of non-renewal.

3. Termination of Employment.

(a) If the Employee’s employment terminates as a result of (i) Employee’s death,
(ii) Employee’s disability which renders Employee unable to perform the
essential functions of his job even with reasonable accommodation,
(iii) expiration of the initial or extended Term, as set forth above,
(iv) mutual agreement between Employee and the Bank, or (v) termination by the
Bank for Just Cause (defined below), then Employee shall be entitled to receive
his base salary through the termination date and thereafter the Bank shall have
no further



--------------------------------------------------------------------------------

obligations under this Agreement, but Employee shall continue to be bound by
Section 8 below, and all other post-termination obligations to which Employee is
subject, including, but not limited to, the obligations contained in this
Agreement.

(b) If the Employee’s employment with the Bank and all its affiliates terminates
for any reason not stated in sub-clauses (i) - (v) of Section 3(a) above and
Section 4(a) below does not apply, then provided that such termination of
employment constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”) and
the regulations and related guidance thereunder (a “Separation from Service”),
the Bank shall pay Employee a separation payment equal to six (6) months base
salary in effect as of the date of termination, payable in substantially equal
periodic payments over a period of six (6) months (the “Separation Pay Period”)
in accordance with the Company’s normal payroll practices, to begin no later
than sixty (60) days following the termination of the Employee’s employment. The
Bank’s obligation to make the separation payments shall be conditioned upon
Employee: (i) executing (and not validly revoking, if applicable) a Separation
and Release Agreement in a form prepared by the Bank whereby Employee releases
the Bank from any and all liability and claims of any kind, with such execution
occurring no later than forty-five (45) days following the termination of the
Employee’s employment; and (ii) complying with the restrictive covenants
(Section 8) and all post-termination obligations to which Employee is subject,
including, but not limited to, the obligations contained in this Agreement. The
Bank’s obligation to make the separation payments set forth in this Section 3(b)
shall terminate immediately upon any breach by Employee of any post-termination
obligations to which he is subject.

4. Termination of Employment in Connection with or Subsequent to a Change in
Control.

(a) Notwithstanding any provision herein to the contrary, in the event that,
within six (6) months before, or within twelve (12) months after, a Change in
Control of the Bank or Parent, the Bank terminates Employee’s employment with
the Bank and all its affiliates for any reason not stated in sub-clauses (i) -
(v) of Section 3(a) above, then provided that such termination of employment
constitutes a Separation from Service, Employee shall be paid an amount equal to
100% of the taxable compensation paid to Employee by the Bank for the twelve
month period prior to the date of termination of employment (whether said
amounts were received or deferred by the Employee) and the monthly cost to the
Bank (exclusive of any amounts then being charged to the Employee) associated
with maintaining coverage for Employee and Employee’s dependents under the
Bank’s medical, prescription drug, and dental insurance plans on the date of
termination of employment multiplied by twelve (12) (such amounts to be referred
to collectively as the “Change in Control Payments”). The Change in Control
Payments shall be paid:

(1) if (A) within twelve (12) months after the Change in Control, the Employee’s
employment with the Bank and all its affiliates is involuntarily terminated for
any reason not stated in sub-clauses (i) - (v) of Section 3(a) and such
termination constitutes a Separation from Service and (B) the Change in Control
is a “change in ownership of a corporation,” a “change in effective control of a
corporation” or a “change in ownership of a substantial portion of a
corporation’s assets” each as defined, and subject to the limitations, in Code
Section 409A and the regulations and related guidance thereunder, in one
(1) lump sum, or



--------------------------------------------------------------------------------

(2) otherwise, in substantially equal periodic payments over the next six
(6) months;

in either case, to begin no later than sixty (60) days following the termination
of the Employee’s employment. Such payments shall be in lieu of any other future
payments which the Employee would be otherwise entitled to receive.
Notwithstanding the forgoing, all sums payable hereunder shall be reduced in
such manner and to such extent so that no such payments made hereunder when
aggregated with all other payments to be made to the Employee by the Bank or the
Parent shall be deemed an “excess parachute payment” in accordance with Code
Section 280G and be subject to the excise tax provided at Section 4999(a) of the
Code. The Change in Control Payments shall be provided to Employee in lieu of
any benefits to which Employee may be entitled to receive under Section 3(b)
above; provided, however, that Employee’s right to receive the Change in Control
Payments shall be conditioned upon Employee: (i) executing (and not validly
revoking, if applicable) a Separation and Release Agreement in a form prepared
by the Bank whereby Employee releases the Bank from any and all liability and
claims of any kind, with such execution occurring no later than forty-five
(45) days following the termination of the Employee’s employment; and
(ii) complying with the restrictive covenants (Section 8) and all
post-termination obligations to which Employee is subject, including, but not
limited to, the obligations contained in this Agreement. The Bank’s obligation
to make the Change in Control Payments shall terminate immediately upon any
breach by Employee of any post-termination obligations to which he is subject.
For purposes of this Agreement, the term “Change in Control” shall mean: (i) the
execution of an agreement for the sale of all, or a material portion, of the
assets of the Bank or the Parent; (ii) the execution of an agreement for a
merger or recapitalization of the Bank or the Parent or any merger or
recapitalization whereby the Bank or the Parent is not the surviving entity;
(iii) a change in control of the Bank or the Parent, as otherwise defined or
determined by the Georgia Department of Banking and Finance or the Federal
Deposit Insurance Corporation or regulations promulgated by them; or (iv) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder) of twenty-five
percent (25%) or more of the outstanding voting securities of the Bank or the
Parent by any person, trust, entity or group. The term “person” means an
individual other than the Employee, or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein.

(b) Notwithstanding any other provision of this Agreement to the contrary except
as provided at Sections 6(b), 6(c), 6(d), 6(e) and 7, Employee may voluntarily
terminate his employment with the Bank and all its affiliates under this
Agreement within twenty-four (24) months following a Change in Control of the
Bank or Parent, and, if such termination constitutes a Separation from Service,
Employee shall thereupon be entitled to receive the payment and benefits
described in Section 4(a)(2) of this Agreement, upon the occurrence, or within
ninety (90) days thereafter, of any of the following events, which have not been
consented to in advance by the Employee in writing: (i) if Employee would be
required to move his personal residence or perform his principal executive
functions more than thirty-five (35) miles from the Employee’s primary office as
of the signing of this Agreement; (ii) if the Bank or Parent should fail to
maintain the Employee’s base compensation in effect as of the date of the Change
in Control and existing employee benefits plans, including material fringe
benefit, stock option and retirement plans, except to the extent that such
reduction in benefit programs is part of an overall adjustment in benefits for
all employees of the Bank or Parent and does not disproportionately adversely
impact the Employee; (iii) if Employee would be assigned duties and
responsibilities



--------------------------------------------------------------------------------

other than those normally associated with his position as referenced at
Section 1, herein; or (iv) if Employee’s responsibilities or authority have in
any way been materially diminished or reduced. A voluntarily termination of
Employee’s employment by Employee as described in this Section 4(b) shall be
referred to as a “resignation for Good Reason.”

5. Possible Suspension of Payments; Specified Employee Rule.

If the Employee is a “specified employee” within the meaning of Code
Section 409A and the regulations and related guidance thereunder at the date of
the Employee’s termination of employment, then such portion of the payments that
would result in a tax under Code Section 409A if paid during the first six
(6) months after termination of employment shall be suspended, starting with the
payments latest in time during such six (6)-month period, and paid to the
Employee during the seventh month following the date of the Employee’s
termination of employment.

6. Other Changes in Employment Status.

(a) Except as provided for in Section 4 above, the Board of Directors may
terminate the Employee’s employment with the Bank and all its affiliates at any
time with or without Just Cause within its sole discretion. This Agreement shall
not be deemed to give Employee any right to be retained in the employment or
service of the Bank or any of its affiliates, or to interfere with the right of
the Bank to terminate the employment of the Employee at any time. The Employee
shall have no right to receive compensation or other benefits for any period
after termination for Just Cause. Termination for “Just Cause” shall include
termination because of (i) Employee’s insubordination, (ii) Employee’s breach of
this Agreement, (iii) any act or omission by Employee which is, or is likely to
be, injurious to the Bank or the business reputation of the Bank,
(iv) Employee’s dishonesty, fraud, malfeasance, negligence or misconduct,
(v) Employee’s failure to satisfactorily perform his duties, to follow the
direction (consistent with his duties) of the President or the Board or any
other individual to whom Employee reports, or to follow the policies,
procedures, and rules of the Bank, (vi) Employee’s arrest, indictment for, or
conviction of, or Employee’s entry of a plea of guilty or no contest to, a
felony or crime involving moral turpitude, or (vi) Employee’s resignation other
than a resignation for Good Reason.

(b) If the Employee is removed and/or permanently prohibited from participating
in the conduce of the Bank’s affairs by an order issued under Sections 8(e)(4)
or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4)
and (g)(1)), all obligations of the Bank under this Agreement shall terminate,
as of the effective date of the order, but the vested rights of the parties
shall not be affected.

(c) If the Bank is in default (as defined in Section 3(x)(1) of FDIA) all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Bank’s primary regulator, or his or
her designee, at the time that the Federal Deposit Insurance Corporation
(“FDIC”) enters into an agreement to provide assistance to or on behalf of the
Bank under the authority contained in Section 13(c) of FDIA; or (ii) by the
Bank’s primary regulator, or his or her designee, at the time that they, or his
or her designee approves a



--------------------------------------------------------------------------------

supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Georgia Department of Banking and Finance to be in
an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

(e) Notwithstanding anything herein to the contrary, any payments made to the
Employee pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC 1828(k) and any regulations promulgated
thereunder.

7. Suspension of Employment.

If the Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Bank’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), the Bank’s obligations
under the Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Employee all or part of the compensation
withheld while its contract obligations were suspended and (ii) reinstate any of
its obligations which were suspended.

8. Restrictive Covenants.

Employee acknowledges that he has had access to Confidential Information,1 Trade
Secrets, and information concerning employees and customers of the Bank.
Employee also acknowledges that the Trade Secrets and Confidential Information,
and the relationship between the Bank and each of its Employees and Customers,
are valuable assets of the Bank and may not be used for any purpose other than
the Bank’s Business. Employee acknowledges that the restrictions contained in
this Section 8 are reasonable and necessary to protect the legitimate business
interests of the Bank, and will not impair or infringe upon Employee’s right to
work or earn a living after his employment with the Bank ends.

(a) Trade Secrets and Confidential Information. Employee represents and warrants
that: (i) he is not subject to any legal or contractual duty or agreement that
would prevent or prohibit him from performing his duties for the Bank or
otherwise complying with this Agreement, and (ii) he is not in breach of any
legal or contractual duty or agreement, including any agreement concerning trade
secrets or confidential information owned by any other party. Employee agrees
that he will not: (i) use, disclose, or reverse engineer the Trade Secrets or
the Confidential Information for any purpose other than the Bank’s Business,
except as authorized in writing by the Bank; (ii) during his employment with the
Bank, use, disclose, or reverse engineer (A) any confidential information or
trade secrets of any former employer or third party, or (B) any works of
authorship developed in whole or in part by Employee during any former
employment or for any other party, unless authorized in writing by the former
employer or third party; or (iii) upon Employee’s resignation or termination
(A) retain Trade Secrets or Confidential Information, including any copies
existing in any form (including electronic form), which are in Employee’s
possession or control, or (B) destroy, delete, or alter the Trade Secrets or
Confidential Information without the Bank’s written consent. The obligations
under this Section 8(a) shall: (i) with regard to the Trade Secrets, remain in
effect as long as the information constitutes a trade secret under applicable
law, and (ii) with regard to the

--------------------------------------------------------------------------------

1 All capitalized terms contained in this Section 8 are defined in sub-section
8(e).



--------------------------------------------------------------------------------

Confidential Information, remain in effect during the Restricted Period. The
confidentiality, property, and proprietary rights protections available in this
Agreement are in addition to, and not exclusive of, any and all other rights to
which the Bank is entitled under federal and state law, including, but not
limited to, rights provided under copyright laws, trade secret and confidential
information laws, and laws concerning fiduciary duties.

(b) Non-Solicitation of Customers. During the Restricted Period, Employee will
not directly or indirectly solicit any Customer of the Bank for the purpose of
providing any goods or services competitive with the Business. The restrictions
set forth in this Section 8(b) apply only to the Customers with whom Employee
had Contact.

(c) Non-Recruit of Employees. During the Restricted Period, Employee will not
directly or indirectly solicit, recruit or induce any Bank Employee to
(a) terminate his or her employment relationship with the Bank or (b) work for
any other person or entity engaged in the Business.

(d) Non-Competition. During the Restricted Period, Employee will not, on his own
behalf or on behalf of any person or entity engaged in the Business, engage in
or perform within the Territory any of the activities which he performed as
Senior Vice President of the Bank, or which are substantially similar to those
which he performed for the Bank. Nothing in this Section 8(d) shall be construed
to prohibit Employee from performing activities which he did not perform for the
Bank.

(e) Definitions. The capitalized terms in this Section 8 shall be defined as
follows:

(1) “Bank Employee” means any person who (i) is employed by the Bank at the time
Employee’s employment with the Bank ends, (ii) was employed by the Bank during
the last year of Employee’s employment with the Bank (or during Employee’s
employment if employed less than a year), or (iii) is employed by the Bank
during the Restricted Period.

(2) “Business” means the business of providing financial and banking services to
individual consumers and businesses.

(3) “Confidential Information” means (A) information of the Bank, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Bank, (ii) possesses an element of value to the Bank, (iii) is
not generally known to the Bank’s competitors, and (iv) would damage the Bank if
disclosed, and (B) information of any third party provided to the Bank which the
Bank is obligated to treat as confidential. Confidential Information includes,
but is not limited to, (i) future business plans, (ii) the composition,
description, schematic or design of products, future products or equipment of
the Bank, (iii) communication systems, audio systems, system designs and related
documentation, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, clients and customers of the Bank, and
(vi) information concerning the Bank’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and



--------------------------------------------------------------------------------

disclosed by others without violating Section 8 of this Agreement or the legal
rights of any party, or (iii) otherwise enters the public domain through lawful
means.

(4) “Contact” means any interaction between Employee and a Customer which
(a) takes place in an effort to establish, maintain, and/or further a business
relationship on behalf of the Bank, and (B) occurs during the last year of
Employee’s employment with the Bank.

(5) “Customer” means any person or entity to whom the Bank has sold its products
or services, or solicited to sell its products or services.

(6) If Employee’s employment terminates and sub-section 3(a) above applies, then
the “Restricted Period” shall mean the time period during Employee’s employment
with the Bank and for twelve (12) months after Employee’s employment with the
Bank ends. If Employee’s employment terminates and sub-section 3(b) above
applies, then the “Restricted Period” shall mean the time period during the
Employee’s employment with the Bank plus the time period equal to the Separation
Pay Period, as defined in Section 3(b) above. If Employee’s employment
terminates and sub-section 4(a) applies, then the “Restricted Period” shall mean
the time period during Employee’s employment with the Bank and for twelve
(12) months after Employee’s employment with the Bank ends.

(7) “Territory” means the ten (10) mile radius surrounding the location of the
Bank’s offices at which the employee is primarily located.

(8) “Trade Secrets” means information of the Bank, and its licensors, suppliers,
clients and customers, without regard to form, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
which is not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

9. Successors and Assigns.

(a) This agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

(b) The Employee shall be precluded from assigning or delegating his rights or
duties hereunder without first obtaining the written consent of the Bank.



--------------------------------------------------------------------------------

10. Amendments.

No amendments or additions to this Agreement shall be binding upon the parties
hereto unless made in writing and signed by both parties, except as herein
otherwise specifically provided.

11. Applicable Law.

This agreement shall be governed by all respects whether as to validity,
construction, capacity, performance or otherwise, by the laws of the State of
Georgia, except to the extent that Federal law shall be deemed to apply.

12. Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

13. Arbitration.

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in accordance with the rules
then in effect of the district office of the American Arbitration Association
(“AAA”) nearest to the home office of the Bank, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof, except to the
extent that the parties may otherwise reach a mutual settlement of such issue.
The Bank shall reimburse Employee for all reasonable costs and expenses,
including reasonable attorneys’ fees, arising from such dispute, proceedings or
actions, within sixty (60) days following the delivery of the decision of the
arbitrator finding in favor of the Employee, but only if the Employee provides
evidence of such expenses incurred by Employee, which may be in the form, among
other things, of a canceled check or receipt, within fifteen (15) days following
the entry of such decision. Further, any settlement of the dispute that is
approved by the Board of the Bank or the Parent may include a provision for the
reimbursement by the Bank or Parent to the Employee for all reasonable costs and
expenses, including reasonable attorneys’ fees, arising from such dispute,
proceedings or actions, or the Board of the Bank or the Parent may authorize
such reimbursement of such reasonable costs and expenses by separate action upon
a written action and determination of the Board following settlement of the
dispute.

14. Entire Agreement.

This Agreement together with any understanding or modifications thereof as
agreed to in writing by the parties, shall constitute the entire agreement
between the parties hereto. All prior understandings and agreements relating to
the subject matter of this Agreement (including, without limitation, the Prior
Agreement) are hereby expressly terminated.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
first hereinabove written.

 

    Heritage Bank     By:  

 

ATTEST:      

 

      Secretary       WITNESS:      

 

   

 

                                    , Employee